The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION
Election/Restrictions
Applicant’s election of the embodiment of figures 7 and 10 in the reply filed on 05/17/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no support in the elected embodiment of figures 7 and 10 for the claimed limitations of “wherein the semiconductor device is a liquid crystal display device”, ”wherein the semiconductor device is an organic EL display device”, and  “wherein the semiconductor device is a photo sensor device”, as recited in claims 18-20, respectively.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of “wherein, the connecting line is formed from an oxide semiconductor that conductivity is given”, as recited in claim 3 is unclear as to what is meant by the phrase “the connecting line is formed from an oxide semiconductor that conductivity is given”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (2016/0011478) in view of Suzumura et al. (2017/0338249).Regarding claim 1, Nakamura et al. teach in figure 2 and related text a semiconductor device comprising: 
a scan line 30 extending in a first direction, 
a first signal line 40 extending in a second direction, which crosses the first direction, 
a second signal line (not depicted, see claim 2), which extends parallel (inherently therein since conventionally formed as such) to the first signal line, 
an electrode 112 disposed between the first signal line and the second signal line (the second signal line is not depicted), 
wherein a first TFT (see paragraph [0048]) connects with the second signal line in a vicinity of the second signal line, 
a second TFT (see paragraph [0048]) connects with the electrode in a vicinity of the first signal line, 
the first TFT and the second TFT are connected in series (see paragraph [0048]).

Nakamura et al. do not explicitly state that the first TFT and the second TFT are formed from oxide semiconductors.
Suzumura et al. teach a first TFT and a second TFT are formed from oxide semiconductors (see e.g. paragraph [0002]).
Nakamura et al. and Suzumura et al. are analogous art because they are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Nakamura et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first TFT and the second TFT from oxide semiconductors, as taught by Suzumura et al., in Nakamura et al.’s device, in order to improve the device characteristics.

Regarding claim 2, Nakamura et al. teach in figure 2 and related text the first TFT and the second TFT are connected by a connecting line (the dashed line) that is parallel to the scan line 30.

Regarding claim 3, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the connecting line from an oxide semiconductor that conductivity is given, in prior art’s device in order to simplify the processing steps of making the device.

Regarding claim 5, Nakamura et al. teach in figure 2 and related text that the connecting line is formed across the electrode in the first direction (at least part thereof).

Regarding claim 16, Suzumura et al. teach in figure 8 and related text that the first TFT and the second TFT are top gate type TFTs.

Regarding claims 18-20, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use the semiconductor device of prior art’s device as a liquid crystal display device, an organic EL display device and as photo sensor device in order to enhance the applicability of the device.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References C-D cited as being related to display devices.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
5/25/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800